Citation Nr: 0608711	
Decision Date: 03/24/06    Archive Date: 04/04/06	

DOCKET NO.  03-02 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for scarring of the right middle finger.   

2.  Entitlement to service connection for arthritis of the 
arms.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from September 1971 to 
September 1977.  

The only issues that have been properly developed and 
adjudicated for consideration by the Board at this time are 
those listed on the title page.  For reasons which will be 
set forth in a remand at the end of the decision below, the 
question of the veteran's entitlement to service connection 
for arthritis of the arms is being deferred pending 
additional development.  

In his informal hearing presentation dated March 2006, the 
representative raised additional issues.  These are referred 
to the RO for appropriate consideration.  They include issues 
of whether the veteran is entitled to an increased disability 
evaluation for his left knee, currently evaluated as 10 
percent disabling, whether he is entitled to a  higher 
initial rating for arthritis in the elbows, whether he is 
entitled to a higher initial rating for residuals of a crush 
injury to the fingers, currently evaluated as 10 percent 
disabling, whether the RO committed clear and unmistakable 
error in an October 1981 rating decision by not applying the 
provisions of 38 C.F.R. § 3.324 regarding multiple 
noncompensable service-connected disorders, and whether the 
RO committed clear and unmistakable error in a November 1980 
rating decision by restricting its award of service 
connection to residuals of a bilateral crush injury to the 
hands, to the exclusion of residuals of a crush injury 
involving four fingers bilaterally.  

In accordance with the provisions of 38 C.F.R. § 20.900 
(2005), this case has been advanced on the Board's docket for 
good cause shown.  


FINDINGS OF FACT

1.  The VA has notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim.  

2.  The residual scarring involving the right middle finger 
causes the veteran some pain and discomfort.  


CONCLUSION OF LAW

The scarring of the right middle finger warrants a 10 percent 
evaluation.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7800 Series (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000.  It is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that under the VCAA, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provided; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  See also Dingiss/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (March 3, 2006). 
  
The Board notes that through the January 2003 statement of 
the case and the May 2005 supplemental statement of the case, 
the veteran has been informed of the evidence of record and 
the criteria for evaluating the scar.  In a letter dated in 
August 2004, the veteran was informed of the requirements for 
the benefits sought on appeal, the evidence necessary to 
substantiate his claim, the information he was to provide to 
enable the RO to obtain evidence on his behalf, and the 
evidence that he should submit.  Moreover, a review of the 
record shows he has been afforded VA examinations and all 
indicated record development has been completed.  

In view of the foregoing, the Board finds that VA has 
properly processed the claim.  There is no further need to 
discuss the VCAA, particularly in light of the favorable 
disposition reached herein.  The Board will now move to a 
discussion of the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule of Rating Disabilities (Rating Schedule), which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide 
a noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  

According to the criteria in effect prior to August 30, 2002, 
a 10 percent rating is assigned for superficial scars that 
are poorly nourished, with repeated ulceration, or that are 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804.  Scars may also be rated 
based on the limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805.  

Under the criteria which began effective August 30, 2002, 
disfigurement of the head, face or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  The next higher rating of 30 percent is 
warranted if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features [nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips], or if there are two 
or more characteristics of disfigurement.  The next higher 
rating of 50 percent is authorized if there is visible or 
palpable tissue loss and any gross distortion or asymmetry of 
two features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are 4 or 5 characteristics of 
disfigurement.  An 80 percent evaluation is assigned for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).  

The characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) Scar 5 or more 
inches, (13 or more centimeters (cm.)) in length; (2) a scar 
at least one-quarter inch (0.6 cm.) wide at its widest part; 
(3) the surface contour of the scar is elevated or depressed 
on palpation; (4) the scar is adherent to underlying tissue; 
(5) the skin is hypo or hyperpigmented in an area exceeding 
6 square inches (39 square cm.); (6) the skin texture is 
abnormal (irregular, atrophic, shiny, scaly, and so forth) in 
any area exceeding 6 square inches (39 square cm.); (7) there 
is underlying soft tissue missing in an area exceeding 6 
square inches (39 square cm.); (8) the skin is indurated and 
inflexible in an area exceeding 6 square inches (39 square 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).  

Moreover, under the criteria which became effective August 
30, 2002, a 10 percent evaluation is authorized for 
superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2005).  A note following the diagnostic code 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of the skin over the scar.  
In addition, a 10 percent evaluation is authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005).  Notes following 
Diagnostic Codes 7803 and 7804 provide that a superficial 
scar is one not associated with underlying soft tissue 
damage.  

In addition, the revised rating criteria continued to provide 
that other scars may be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2005).  

The rating criteria which became effective August 30, 2002, 
provide that scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent rating if they involve an area or areas exceeding 6 
square inches (39 square cm.), a 20 percent evaluation if the 
area or areas exceed 12 square inches (77 square cm.), a 30 
percent evaluation if the area or areas exceed 72 square 
inches (465 square cm.), a 40 percent evaluation if the area 
or areas exceed 144 square inches (929 square cm.).  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2005).  

A note following Diagnostic Code 7801 provides that scars in 
widely separate areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with 
§ 4.25 of this part.  Another note following Diagnostic Code 
7801 provides that a deep scar is one associated with 
underlying soft tissue damage.  

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of United States 
Supreme Court (Supreme Court) and the Federal Circuit.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that when a statute or regulation 
changes while a claim is pending before VA or a Court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while the 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce generally 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.  

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.  

In the case at hand, a review of the record shows that 
service connection has been in effect for scarring from a 
crush injury to the right middle finger since 1980.  A 
noncompensable evaluation under Code 7805 has been in effect 
the entire time.  

The medical evidence of record includes a report of a VA 
examination accorded the veteran in August 2001.  No 
complaints or findings regarding a scar of the right middle 
finger were noted.  

Additional evidence includes a report of a VA orthopedic 
examination of the veteran in September 2004.  Notation was 
made that the veteran was right-handed.  The veteran did not 
express any complaints specific to the right middle finger.  
His principal complaint was bilateral hand pain with limited 
motion.  No scar was seen or appreciated over the right 
middle finger.  No function restriction was observed 
secondary to the unobserved scar.  The diagnosis was no 
evidence of a scar on the right middle finger and no 
functional impairment of the right hand secondary to the 
unobserved scar.  

However, the records also include the report of a December 
2004 VA orthopedic examination.  The veteran complained of 
constant pain involving all the fingers.  On examination 
there was notation of a scar at the dorsum of the middle 
finger of the right hand.  It was nontender and slightly 
hypopigmented.  It was described as 1 centimeter by 0 to 5 
millimeters "even with skin around it."  Pain was noted on 
motion of the right middle finger and of the fingers as well.  
The examination diagnosis was post-traumatic arthritis of the 
joints of the index, middle, ring, and little fingers of both 
hands, with a scar over the right middle finger.  

With respect to the rating criteria, the Board notes that the 
evidence shows that notation was made of the presence of a 
scar over the dorsum of the right middle finger on 
examination by VA in December 2004.  The area was described 
as painful by the veteran.  However, there is no showing in 
the medical evidence that the scar has caused any cosmetic 
defect or that it is disfiguring.  In view of the indication 
of pain associated with the scarring, the Board finds that 
the veteran meets the criteria for the assignment of a 10 
percent rating under the criteria of Diagnostic Code 7804 for 
a tender and painful scar.  

However, the disability does not warrant a rating in excess 
of 10 percent under any other code pertaining to the former 
criteria or to the revised rating criteria.  There was no 
showing that the scar meets the size requirements for an 
increased rating under the revised criteria.  


ORDER

Entitlement to a disability rating of 10 percent for scarring 
as a residual of a right middle finger injury is granted, 
subject to the criteria governing the payment of monetary 
benefits.  


REMAND

With regard to the issue of the veteran's claim for service 
connection for arthritis of the arms, when the case was 
before the Board in August 2004, it was remanded for further 
development, to include a VA examination to determine whether 
it was as least as likely as not that any current bilateral 
arm disability was the result of an inservice injury or 
disease, to include an inservice crush injury to both hands, 
or any other event of inservice origin.  The record shows the 
veteran was accorded an examination of his joints by VA in 
November 2005.  The examiner opined that "the problems this 
vet is experiencing with his elbows/or arms is likely related 
to his SC crush injuries of the hands."  However, there is no 
reference to X-ray studies involving the arms.  The only 
diagnosis made was "epicondylitis left latrel (sic) elbow 
(greater than right)."  Accordingly, by rating decision dated 
in December 2005, service connection for right elbow 
epicondylitis, claimed as right elbow arthritis, was granted, 
as was service connection for left elbow epicondylitis, also 
claimed as left elbow arthritis.  The examiner in November 
2005 did not make a diagnosis of a disability involving the 
arms.  The decision review officer's decision in December 
2005 was without reference to the arms.  The comments by the 
VA examiner in November 2005 are not responsive to the 
Board's remand directive and are not adequate for 
adjudication purposes.  See 38 U.S.C.A. § 5107 (West 2002); 
see also  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The claims folder should be returned 
to the examiner who performed the 
veteran's November 2005 VA examination.  
The examiner should be asked to provide 
an addendum clarifying whether it is as 
least as likely as not that the veteran 
has a current disability involving the 
arms and, if so, whether the disability 
is etiologically related to the veteran's 
military service.  The rationale for any 
opinion expressed must be provided.  The 
claims folder and a copy of this REMAND 
must be provided and reviewed by the 
examiner.  

2.  If the examiner who examined the 
veteran in November 2005 is no longer 
available or is not qualified to provide 
the required opinion and supporting 
rationale, the claims folder should be 
provided to and reviewed by someone else 
with the required expertise, who should 
provide the required opinion with 
supporting rationale as to whether or not 
it is at least as likely as not that the 
veteran has a bilateral arm disability 
that is causally related in any way to 
the veteran's active service.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  

4.  Then, the RO or the AMC should 
readjudicate the claim.  If the benefit 
sought is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate consideration.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


